Apareciendo que aprobado el memorándum de costas en este caso el 29 de junio de 1927, se apeló de la resolución aprobatoria el 7 de julio siguiente y se fueron solicitando y concediendo pró-rrogas para preparar la exposición del caso que habría de servir de base a la apelación hasta que vencida la última el 10 de noviembre siguiente no se practicó ninguna otra ges-tión, ni se han archivado los autos en este tribunal; se de-clara con lugar la moción de la1 parte apelada.vista sin asis-tencia de las partes el 5 de diciembre actual, y en su conse-cuencia se desestima el recurso.